Citation Nr: 1421272	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs benefits.



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel









INTRODUCTION

The appellant had active service from July 1998 until discharged in December 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The appellant's active duty service concluded with a bad conduct discharge by reason of a general court-martial.

2.  There is no evidence that the appellant was insane at the time of the offense featured in the conviction.


CONCLUSION OF LAW

The character of the appellant's discharge from active service is a bar to the award of VA disability benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, featuring the appellant's claim that the character of his discharge from active service is not a bar to VA benefits, the Board finds that the VCAA is not applicable.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 Cong. Rec. S9211-02 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  There is no dispute in this case as to the underlying facts as reflected by the evidence with regard to the circumstances of the appellant's discharge from active duty service.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132.  As the law regarding basic eligibility to VA benefits is dispositive in resolving this appeal, the VCAA is not applicable in this case.

The appellant is seeking to be declared eligible for VA benefits.  When seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term 'Veteran' means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).   

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  A dishonorable discharge by reason of the sentence of a general court martial is a statutory bar.  38 C.F.R. § 3.12(c).  Only a finding that an appellant was insane at time of the commission of the offense leading to his or her court-martial can establish basic eligibility to receive VA benefits.  38 U.S.C.A. § 5303(2); 38 C.F.R. § 3.12(b).

In this case, the pertinent facts are not in dispute.  The appellant had one period of 
active service from July 1998 to December 2006.  His period of active service concluded with a discharge characterized as "bad conduct" due to court-martial on his Certificate Of Release Or Discharge From Active Duty (DD Form 214).  Records associated with the court-martial show that he was found guilty of two violations of the Uniform Code of Military Justice, Articles 81 and 112a, and was sentenced to be reduced to the grade of E1; a monetary forfeiture; 13 months of confinement; and "to be discharged from the service with a Bad Conduct Discharge." A document presenting that sentence is dated February 24, 2005. 

As the appellant was discharged from active service by reason of a sentence of general court-martial, he is barred from establishing entitlement for VA benefits unless he was insane at the time of the act.  The appellant does not dispute that he was discharged due to a general court-martial, and he does not contend that he was insane at the time of the offense featured in the conviction.  

The Board notes that the appellant states in his March 2012 Appeal To Board Of Veterans' Appeals (VA Form 9) that he has requested that the character of his discharge be upgraded.  However, there is no evidence in the claims file suggesting that the appellant's efforts have been successful in this regard.  The outcome of this case might be different should the appellant successfully upgrade the official character of his discharge.   As the facts of this case currently stand, however, the Board finds that under 38 C.F.R. § 3.12(c)(2) he is barred from eligibility for VA disability benefits.  


ORDER

The character of the appellant's discharge remains a bar to payment of VA benefits; and the appeal is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


